DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbrell et al. (US PGPub 2020/0202798). 

Regarding claim 1, Kimbrell discloses an image display method (fig. 11) comprising: 
generating luminance data that indicates a luminance value for each of a plurality of light-emitting regions of a backlight configured in a matrix form based on a maximum gradation value among gradation values of image pixels of an input image that correspond to the light-emitting region ([0059], “If one or more zones 33 exceed the first predetermined threshold X (i.e., one or more zones are bright zones), the location of the one or more Group 1 zones 33 is determined (block 146)”); 
performing correction of the luminance data such that, with respect to each of the light-emitting regions, the luminance value is within a predetermined range below a maximum luminance value among the luminance values of neighboring light-emitting regions (fig. 12, adjacent zones) thereof, to generate luminance setting data ([0060], “In addition to locating the one or more Group 1 zones 33, adjacent Group 2 zones 33 that have a brightness above the second predetermined threshold Y are identified (block 148). This step expands the area of interest and creates a full bright area. These Group 2 zones 33 are adjacent to the bright zones 33 and above the threshold Y. In the example of FIG. 12, three Group 2 zones 33 are included as adjacent zones”); 
generating gradation setting data that sets a gradation value of each of a plurality of pixels of a liquid crystal panel coupled to the backlight for the input image, based on the input image and the luminance setting data ([0061], “If none of the Group 3 zones are below the third predetermined threshold, the backlight values are not changed (block 144). For any of the Group 3 zones 33 that are below the third predetermined threshold, the LEDs 32 of these Group 3 zones 33 are turned off and the brightness reduced to a value of zero (block 154)”); and
controlling the backlight to operate based on the luminance setting data and the liquid crystal panel to operate based on the gradation setting data to display an image corresponding to the input image (fig. 11, steps 154 and 144 involve outputting backlight values).

Regarding claim 2, Kimbrell further discloses wherein the correction of the luminance data comprises: 
performing iterative operations, each of the operations being carried out such that, with respect to each of the light-emitting regions, the luminance value is within the predetermined range below the maximum luminance value among the luminance values of neighboring light-emitting regions thereof (fig. 6, steps 91 and 92 calculating the luminance value of pixels in zones and adjusting the led(s) in the zones). 

Regarding claim 3, Kimbrell further discloses wherein the correction of the luminance data comprises: 
with respect to each of the light-emitting regions, 
determining whether the luminance value is within the predetermined range below the maximum luminance value among the luminance values of the neighboring light-emitting regions thereof ([0060], “In addition to locating the one or more Group 1 zones 33, adjacent Group 2 zones 33 that have a brightness above the second predetermined threshold Y are identified (block 148). This step expands the area of interest and creates a full bright area. These Group 2 zones 33 are adjacent to the bright zones 33 and above the threshold Y. In the example of FIG. 12, three Group 2 zones 33 are included as adjacent zones”); and 
upon determining that luminance value is not within the predetermined range, increasing the luminance value by a certain value ([0060], “This step expands the area of interest and creates a full bright area. These Group 2 zones 33 are adjacent to the bright zones 33 and above the threshold Y”). 

Regarding claim 4, Kimbrell further discloses wherein the certain value is a difference of the luminance value and the maximum luminance value, minus a predetermined value ([0048], “The predetermined threshold of non-black pixels 22 can vary. This can include a fixed number (e.g., 5 pixels) or a percentage of pixels 22 in a zone (e.g., 5% of the pixels). Further, the method can be used for each of the zones 33 in the LED backlight 30, or a limited number of zones 33. The predetermined threshold can be the same or different for the different zones 33”).

Regarding claim 5, Kimbrell further discloses wherein during the correction of the luminance data, with respect to each of the light-emitting regions, the luminance value is maintained when the luminance value is determined to be within the predetermined range (fig. 11, step 144).

Regarding claim 6, Kimbrell further discloses wherein the neighboring light-emitting regions are at most eight light-emitting regions within one row and one column from the light-emitting region ([0061] and fig. 12, “Group 3 zones 33 are also identified. The Group 3 zones are within the predetermined distance A of the Group 1 and 2 zones (block 150)”).

Regarding claim 11, Kimbrell further discloses wherein each of the light-emitting regions of the backlight panel corresponds to a plurality of pixels of the liquid crystal panel ([0031], “The number of LEDs 32 is less than the number of pixels 22. Thus, each LED 32 illuminates a group of pixels 22”).

Regarding claim 13, Kimbrell discloses a display (fig. 1, LCD display 10) comprising: 
a backlight (fig. 1, LED backlight 30) including a plurality of light-emitting regions that are configured in a matrix form and independently operable ([0030], “As illustrated in FIGS. 1 and 3, the LED backlight 30 includes an array 31 of individual LEDs 32. Each LED 32 is individually controlled to different settings to provide different brightness levels”); 
a liquid crystal panel (fig. 1, liquid crystal cell 20) coupled to the backlight panel a([0030], “The LED backlight 30 is positioned behind the liquid crystal cell 20 and provides backlighting to the liquid crystal cell 20”) and including a plurality of pixels ([0029], “The liquid crystal cell 20 includes an array 21 of pixels 22”); and 
a controller ([0032], “A control circuit 40 controls the operation of the liquid crystal cell 20 and the LED backlight 30”) configured to perform the method of claim 1 and therefore interpreted and rejected based on similar reasoning. 

Claims 14-18 are device claims drawn to the method of claims 2-6 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell in view of Dunn et al. (US PGPub 2018/0047345). 

Regarding claim 7, while Kimbrell discloses a method of correcting the data for a backlight, it has been known in the prior art that such a correction can be performed by applying a filter. 
In a similar field of endeavor of display devices including backlight control, Dunn discloses further comprising:
applying a special filter to the luminance data subjected to the correction, such that, with respect to each of the light-emitting regions, a difference of the luminance value from the luminance values of the neighboring light-emitting regions decreases, thereby generating the luminance setting data (Dunn: [0043], “Next, the system preferably compares the DL values for adjacent subsections which lie along the LCD boundary lines. In other words, the DL value for each subsection which lies along each LCD boundary line is compared with the DL value for the opposing subsection which lies across the boundary line. For example, the DL values for subsection 15a would be compared with subsection 15b, while the DL values for 15c would be compared with subsection 15d. A threshold (T) value may be chosen to represent the maximum allowable difference between two adjacent subsections that lie across the LCD boundary line. As an example, the luminance values for the backlight subsections can range from 0 (off) to 255 (max luminance), so T could be set at any value between 0 and 255. Every application may be different, thus T may vary depending on the specific application. Generally, however, T should be between 50 and 240 (or 20%-95% of the scale of DL values). An exemplary embodiment may set T equal to 223 (when using 0-255 as the range for DL) or approximately 87% of the scale of DL values”).
In view of the teachings of Kimbrell and Dunn, it would have been obvious to one of ordinary skill in the art include the filtering of Dunn in the method of Kimbrell, as a known alternative to perform data manipulation to achieve expected and intended results. 

Regarding claim 8, the combination of Kimbrell and Dunn further discloses wherein the special filter includes a Gaussian filter (Dunn: [0084], “FIG. 13 provides a surface plot of a fully illuminated subsection 90 that has been convolved with a Gaussian filter”).

Regarding claim 9, the combination of Kimbrell and Dunn further discloses wherein a sum of weighting factors of the special filter is one (Dunn: [0084], “The subsection 90 has a width (W) 93, height (H) 92, and a surrounding tail (T) 95, where W, H, and T are each measured in pixels. The tail 95 represents the subpixels that may be impacted by the luminance from adjacent subsections of the backlight—in other words, illumination of the subsection that extends beyond the physical edge of the subsection 90. Thus, the dimensions of the stored matrix for the subsection would be (2T+W)×(2T+H). Because the virtual subsection is larger than the actual subsection 90, the adjacent subsections may be overlapped and the principle of additive light may be used to blend the edges of the subsections”).

Regarding claim 10, the combination of Kimbrell and Dunn further discloses wherein said generating gradation setting data comprises:
generating luminance estimation data that indicates an estimated luminance value of backlight for the input image with respect to each of the pixels of the liquid crystal panel based on the luminance setting data and luminance distribution data indicating a luminance distribution in each of the light-emitting regions of the backlight panel (Dunn: [0043], “Next, the system preferably compares the DL values for adjacent subsections which lie along the LCD boundary lines. In other words, the DL value for each subsection which lies along each LCD boundary line is compared with the DL value for the opposing subsection which lies across the boundary line. For example, the DL values for subsection 15a would be compared with subsection 15b, while the DL values for 15c would be compared with subsection 15d. A threshold (T) value may be chosen to represent the maximum allowable difference between two adjacent subsections that lie across the LCD boundary line. As an example, the luminance values for the backlight subsections can range from 0 (off) to 255 (max luminance), so T could be set at any value between 0 and 255. Every application may be different, thus T may vary depending on the specific application. Generally, however, T should be between 50 and 240 (or 20%-95% of the scale of DL values). An exemplary embodiment may set T equal to 223 (when using 0-255 as the range for DL) or approximately 87% of the scale of DL values”); and
performing correction of gradation values of image pixels indicated by the input image using the luminance estimation data to generate the gradation setting data (Dunn: [0044], “If the difference between the two adjacent subsections that lie across the LCD boundary is equal to or larger than T, then the DL for the subsection having a lower luminance is preferably increased. This luminance increasing step may be performed in a number of ways. First, a constant value may be added to the luminance level of the subsection having a lower luminance and could, for example, be set at 10%-40% of T (i.e., 22-89 if using the 0-255 range). In an exemplary embodiment, the added value may be approximately 32. Alternatively, a look up table may be used with results that vary depending on the magnitude of the difference between the two DL values. For example, if the difference between the two DL values is large, then a larger value is added to the luminance level of the subsection having a lower DL. The amount added can be gradually decreased as the difference between the two DL values decreases, eventually going to zero”).

Regarding claim 12, the combination of Kimbrell and Dunn further discloses wherein each of the light-emitting regions of the backlight corresponds to a single light-emitting element (Dunn: [0090], “FIG. 15 shows one method for accomplishing this specific embodiment, where an array of dividing walls 120 has been used between backlight LEDs 125 and a diffusing element (not shown). FIG. 15 is a simplified figure showing only a 3×3 array, and does not show LEDs in every subsection. However, as discussed above, the number of backlight subsections can vary depending on many different factors, and one skilled in the art can easily modify the simplified embodiment of FIG. 15 into an 8×8 array (or any other arrangement) with LEDs in every subsection”).

	Claims 19 and 20 are device claims drawn to the method of claims 7 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orlick et al. (US PGPub 2012/0281028) discloses a flow diagram of steps performed in a typical implementation of step 70 of FIG. 9 to generate LED drive values in response to input image data (fig. 10).
Ogi et al. (US PGPub 2010/0194791) discloses views for considering ill influences of lights leaking from the neighboring regions (figs. 6A-6C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693